

115 HR 4728 IH: Fixing VHA Facilities Act
U.S. House of Representatives
2017-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4728IN THE HOUSE OF REPRESENTATIVESDecember 21, 2017Ms. Michelle Lujan Grisham of New Mexico introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to establish the office of the Health Monitor of the
			 Department of Veterans Affairs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Fixing VHA Facilities Act. 2.Health monitor (a)In generalChapter 3 of title 38, United States Code, is amended by inserting after section 312A the following new section:
				
					312B.Health Monitor.
						(a)In general
 (1)There is in the Department a Health Monitor who shall appointed by the Secretary. (2)The Health Monitor shall report to the Inspector General in the discharge of the duties of the Health Monitor under subsection (c). The Inspector General may not terminate the Health Monitor until 60 days after the date the Inspector General notifies Congress of such impending termination.
 (3)In discharging the duties under subsection (c), the Health Monitor shall have the powers of an Inspector General under section 6 of the Inspector General Act of 1978 (5 U.S.C. App.).
 (b)QualificationsEach individual appointed as Health Monitor shall be an individual who has substantive professional experience in at least one of the following areas:
 (1)Federal oversight. (2)Health care administration.
 (3)Health care delivery. (4)Patient advocacy.
							(c)Duties
 (1)Not later than 60 days after the issuance of the end-of-year relative performance star ratings (in this section referred to as Star Ratings) for each fiscal year, the Health Monitor shall identify and transmit a list of specific improvement recommendations for each medical center of the Department that received fewer than three stars in the Star Ratings for the most recent fiscal year. The Health Monitor shall transmit each such list to—
 (A)the Director of the medical center named in the list; (B)the Secretary;
 (C)the Committees on Veterans’ Affairs of the Senate and the House of Representatives; (D)the Senators for the State in which the medical center is located; and
 (E)the Representative in whose congressional district the medical center is located. (2)Not later than 180 days after the Health Monitor transmits a list under paragraph (1), the Health Monitor shall submit a report to the recipients of that list a report that identifies—
 (A)the extent to which the Director of the medical center implemented the plan; (B)any change in the performance of the medical center..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 312A the following new item:
				
					
						312B. Health Monitor..
			